                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     MARI-LYNNE EARLS,                                  Case No. 19-cv-01317-LB
                                  12                    Plaintiff,                          ORDER REFERRING CASE FOR
Northern District of California
 United States District Court




                                                                                            PURPOSE OF DETERMINING
                                  13             v.                                         RELATIONSHIP OR, IN THE
                                                                                            ALTERNATIVE, ORDER TO
                                  14     MARY J. GREENWOOD,                                 REASSIGN CASE TO A DISTRICT
                                                                                            JUDGE; REPORT AND
                                  15                    Defendant.                          RECOMMENDATION TO DISMISS
                                                                                            COMPLAINT
                                  16
                                                                                            Re: ECF No. 1
                                  17

                                  18                                          INTRODUCTION
                                  19      Pro se plaintiff Mari-Lynne Earls brings this action against the Presiding Justice of the
                                  20   California Court of Appeal for the Sixth District to challenge a 2011 order by the Superior Court
                                  21   of California in the County of Santa Clara designating her a vexatious litigant pursuant to
                                  22   California Civil Procedure Code § 391(b).
                                  23      Ms. Earls previously brought an action in this district last year raising a similar challenge to
                                  24   the Santa Clara Superior Court’s vexatious-litigant order. In February 2018, United States District
                                  25   Judge Vince Chhabria dismissed Ms. Earls’s complaint without leave to amend, holding that Ms.
                                  26   Earls’s challenges to the Santa Clara Superior Court’s order were barred by the Rooker-Feldman
                                  27   doctrine. Earls v. Cantil-Sakauye, No. 3:17-cv-07122-VC, slip op. (N.D. Cal. Feb. 26, 2018), ECF
                                  28   No. 30 (Earls I). Ms. Earls filed an appeal. In December 2018, the Ninth Circuit affirmed the

                                       ORDER; REPORT AND RECOMMENDATION – No. 19-cv-01317-LB
                                   1   dismissal of her complaint as barred by the Rooker-Feldman doctrine. Earls v. Cantil-Sakauye,

                                   2   745 F. App’x 696 (9th Cir. 2018) (Earls II).

                                   3         Ms. Earls then filed this second action in March 2019. Like the claims in her first action, Ms.

                                   4   Earls’s claims in this action are barred by the Rooker-Feldman doctrine and must be dismissed.

                                   5         Ms. Earls declined magistrate-judge jurisdiction.1 This case therefore must be reassigned. The

                                   6   undersigned refers the case to Judge Chhabria to determine whether this case should be related to

                                   7   Earls I, No. 3:17-cv-07122-VC. If Judge Chhabria determines that this case should not be related

                                   8   to Earls I, the undersigned orders the clerk of court to reassign this case to a randomly assigned

                                   9   district judge. The undersigned recommends that the newly assigned district judge dismiss Ms.

                                  10   Earls’s complaint with prejudice as barred by the Rooker-Feldman doctrine.

                                  11

                                  12                                                STATEMENT
Northern District of California
 United States District Court




                                  13         In 2003, plaintiff Mari-Lynne Earls and her ex-husband signed a settlement agreement for

                                  14   child support before the Santa Clara Superior Court, which entered the settlement agreement as a

                                  15   judicial order.2 Ms. Earls was represented at the time by attorney Vanessa Zecher.3

                                  16         In 2010, Ms. Earls filed five propria persona motions to vacate the 2003 settlement agreement

                                  17   and order and raising other challenges.4 Among other things, Ms. Earls argued that Ms. Zecher

                                  18   had told her not to trust family-court judges because “many of them are ill-tempered, ill-prepared,

                                  19   or just plain ill” and that Ms. Zecher had intentionally misguided her into accepting the

                                  20   settlement.5 Ms. Earls’s ex-husband, for his part, filed a motion to have Ms. Earls declared a

                                  21

                                  22
                                       1
                                        Earls Declination – ECF No. 7. Record citations are to material in the Electronic Case File (“ECF”);
                                  23   pinpoint citations are to the ECF-generated page numbers at the top of the documents.
                                       2
                                  24     Order on Judicially Supervised Settlement, Earls v. Amdahl, No. 1-92-FL027294 (Cal. Super. Ct.
                                       Santa Clara Cty. Mar. 21, 2013) (attached as Compl. Ex. A, Earls v. Cantil-Sakauye, No. 3:17-cv-
                                  25   07122-VC (N.D. Cal. Dec. 14, 2017), ECF No. 1-1). The court may take judicial notice of court
                                       filings, as a matter of public record. Mahoney v. Sessions, 871 F.3d 873, 876 n.2 (9th Cir. 2017).
                                  26   3
                                           See Compl. – ECF No. 1 at 8 (¶ 7), 9 (¶ 13).
                                       4
                                  27       See id. at 10 (¶ 16), 12 (¶ 21).
                                       5
                                           Compl. – ECF No. 1-1 at 2–3 (¶ 39).
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 19-cv-01317-LB                                                   2
                                   1   vexatious litigant.6 In 2011, the Santa Clara Superior Court granted Ms. Earls’s ex-husband’s

                                   2   motion and declared Ms. Earls to be a vexatious litigant.7

                                   3         Since 2011, Ms. Earls has attempted to get her vexatious-litigant designation rescinded but has

                                   4   been unable to do so.8 Ms. Earls alleges that this is in part because Ms. Zecher, her former

                                   5   attorney, is now a judge in the Santa Clara Superior Court and that Ms. Earls is facing a “‘wall of

                                   6   silence’ by judicial officers.”9

                                   7         In December 2017, Ms. Earls filed an action in federal court in this district against the Chief

                                   8   Justice of the California Supreme Court, the Presiding Judge of the Santa Clara Superior Court,

                                   9   and the California Attorney General, alleging that the Santa Clara Superior Court’s designation of

                                  10   her as a vexatious litigant violates her First and Fourteenth Amendment rights.10 In February 2018,

                                  11   Judge Chhabria dismissed Ms. Earls’s complaint, holding that “under the Rooker-Feldman

                                  12   doctrine, this court lacks jurisdiction to engage in the de-facto review of state court judgments for
Northern District of California
 United States District Court




                                  13   legal error.” Earls I, slip op. at 1 (citing Kougasian v. TSML, Inc., 359 F.3d 1136, 1140 (9th Cir.

                                  14   2004); Branson v. Nott, 62 F.3d 287, 292 (9th Cir. 1995)).

                                  15         Ms. Earls filed an appeal. In December 2018, the Ninth Circuit affirmed the dismissal of her

                                  16   complaint, holding that “[t]he district court properly dismissed [Ms.] Earls’s claims regarding past

                                  17   or future enforcement of the prefiling order, and her inclusion on the Judicial Council’s vexatious

                                  18   litigant list, because such claims constitute a forbidden ‘de facto appeal’ of prior state court

                                  19   judgments or are ‘inextricably intertwined’ with those judgments” and thus are barred by the

                                  20   Rooker-Feldman doctrine. Earls II, 745 F. App’x at 697 (citing Noel v. Hall, 341 F.3d 1148,

                                  21   1163–65 (9th Cir. 2003); Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007)). The

                                  22   Ninth Circuit further held that “[d]ismissal of [Ms.] Earls’s first amended complaint without leave

                                  23

                                  24
                                       6
                                           See Compl. – ECF No. 1-1 at 3 (¶ 40).
                                  25   7
                                           Compl. – ECF No. 1 at 7 (¶ 1); Compl. – ECF No. 1-1 at 3 (¶ 40).
                                  26   8
                                           See Compl. – ECF No. 1 at 10 (¶¶ 14–15), 11–12 (¶ 21).
                                  27
                                       9
                                           See Compl. – ECF No. 1-1 at 4 (¶ 43); see generally id. at 2–6 (¶¶ 38–50), 7 (¶ 53).
                                       10
                                            Complaint, Earls v. Cantil-Sakauye, No. 3:17-cv-07122-VC (N.D. Cal. Dec. 14, 2017), ECF No. 1.
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 19-cv-01317-LB                                                   3
                                   1   to amend was not an abuse of discretion because amendment would have been futile.” Id. (citing

                                   2   Chappel v. Lab. Corp., 232 F.3d 719, 725–26 (9th Cir. 2000)).

                                   3         In March 2019, Ms. Earls filed this action against the Presiding Justice of the California Court

                                   4   of Appeal for the Sixth District, again alleging that the Santa Clara Superior Court’s designation

                                   5   of her as a vexatious litigant violates her First and Fourteenth Amendment rights.11

                                   6

                                   7                                                ANALYSIS

                                   8   1. Governing Law

                                   9         Federal courts are courts of limited jurisdiction. E.g., Owen Equip. & Erection Co. v. Kroger,

                                  10   437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case

                                  11   unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes of the Colville

                                  12   Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). The plaintiff bears the burden of proving that
Northern District of California
 United States District Court




                                  13   her case is within federal jurisdiction. See, e.g., In re Ford Motor Co. / Citibank (S.D.), N.A., 264

                                  14   F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189

                                  15   (1936)).

                                  16         The Rooker-Feldman doctrine states that federal district courts may not exercise subject-matter

                                  17   jurisdiction over a de facto appeal from a state court judgment. Noel v. Hall, 341 F.3d 1148, 1156

                                  18   (9th Cir. 2003) (citing Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman,

                                  19   460 U.S. 462 (1983)) . The doctrine governs “cases brought by state-court losers complaining of

                                  20   injuries caused by state-court judgments rendered before the district court proceedings

                                  21   commenced and inviting district court review and rejection of those judgments.” Mothershed v.

                                  22   Justices of the Sup. Ct., 410 F.3d 602, 606 (9th Cir. 2005) (quoting Exxon Mobil Corp. v. Saudi

                                  23   Bk. Indus. Corp., 544 U.S. 280, 285 (2005)). “Under Rooker-Feldman, lower federal courts are

                                  24   without subject matter jurisdiction to review state court decisions, and state court litigants may

                                  25   therefore only obtain federal review by filing a petition for a writ of certiorari in the Supreme

                                  26   Court of the United States.” Id.

                                  27

                                  28   11
                                            Compl. – ECF No. 1 at 16 (¶ 33); Compl. – ECF No. 1-1 at 1–8 (¶¶ 33–55).

                                       ORDER; REPORT AND RECOMMENDATION – No. 19-cv-01317-LB                                                    4
                                   1   2. Application

                                   2       The Ninth Circuit ruled that Ms. Earls’s challenges to her state-court vexatious-litigant

                                   3   designation are barred by the Rooker-Feldman doctrine. Earls II, 745 F. App’x at 697. The Ninth

                                   4   Circuit’s decision is controlling here. The fact that Ms. Earls now names the Presiding Justice of

                                   5   the California Court of Appeal for the Sixth District as a defendant (instead of the Chief Justice of

                                   6   the California Supreme Court and the Presiding Judge of the Santa Clara Superior Court, as she

                                   7   did in her earlier case) does not change the fact that the Rooker-Feldman doctrine applies and bars

                                   8   her claims.

                                   9

                                  10                                              CONCLUSION

                                  11       The undersigned refers the case to Judge Chhabria to determine whether this case should be

                                  12   related to Earls I, No. 3:17-cv-07122-VC. If Judge Chhabria determines that this case should not
Northern District of California
 United States District Court




                                  13   be related to Earls I, the undersigned orders the clerk of court to reassign this case to a randomly

                                  14   assigned district judge. The undersigned recommends that the newly assigned district judge

                                  15   dismiss Ms. Earls’s complaint as barred by the Rooker-Feldman doctrine. Because the defects in

                                  16   Ms. Earls’s complaint cannot be cured, the undersigned recommends that the dismissal be with

                                  17   prejudice. Cf. Earls II, 745 F. App’x at 697.

                                  18       Any party may serve and file specific written objections to this recommendation within 14

                                  19   days after being served with a copy. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D.

                                  20   Cal. Civ. L.R. 72-3. Failure to file written objections within the specified time may waive the right

                                  21   to review of the issue in the district court.

                                  22

                                  23       IT IS SO ORDERED AND RECOMMENDED.

                                  24       Dated: March 29, 2019

                                  25

                                  26                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  27                                                    United States Magistrate Judge
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 19-cv-01317-LB                                                  5
